20-08949-rdd         Doc 103       Filed 02/08/21 Entered 02/08/21 10:41:21                      Main Document
                                               Pg 1 of 91


Friday, February 5, 2021

Honorable Robert D. Drain
United States Bankruptcy Court
White Plains, New York



In re: Mosdos Chofetz Chaim Inc v. Mosdos Chofetz Chaim Inc

Dear Honorable Judge,
As your Honor is aware, since the Court relieved Otterbourg P.C., I am presently not personally
represented by counsel. I am therefore compelled to address the Court pro-se. I am vigorously
pursuing the retainer of new counsel who I expect to petition the Court for reconsideration of its
January 27th order on my behalf. I am requesting that the Court extend the time allowed to file a
Motion for Reconsideration for another two weeks from today so that my counsel to be able to
competently represent me in this matter. In the interim, and if the Court is not inclined to extend my
ability to move the Court for reconsideration beyond 14 days from the issue of its order, I petition
the Court for reconsideration based on the following:
The Court should allow for reconsideration for me to put forth additional explosive evidence which
has very recently come to light. The transcript (annexed hereto as Exhibit A, see forensic
certification of Owen Forensic Services annexed hereto as Exhibit B) is of a recorded conversation
between Henoch Zaks (speaker 1), an unknown co-conspirator (speaker 2), and Rabbi Aryeh Zaks
(speaker 3). 1 They conclusively prove a reality which the Court has resisted accepting 2. That is, that
the configuration of the Board of Mosdos asserted to in Aryeh’s legal pleadings, and the documents
provided to verify that, were created by him AFTER the purported sale.
The October 25th, 2019 “sale” of the Kiryas Radin property went forward solely based upon a self-
serving resolution authorizing Aryeh to act on the Board’s behalf. That resolution, (annexed hereto
as Exhibit C) dated October 7th, 2019 and signed by Aryeh himself (with notary certification) 3, does



1
 This recording was among recordings taken of classes delivered in the Synagogue building.
2
 At the January 14th hearing the Court remarked from the bench [transcript page 37] “You're precluded from saying
that they're after-the-fact creations, which frankly is somewhat hard to believe anyway.” It is noteworthy that at the
September 4th hearing Messrs. Lane and Twersky strenuously argued before the Court that Aryeh was creating
documents after-the-fact on a play-by-play basis.
3
 This is interesting because if the alleged September 1st, 2018 minutes of meeting are to be believed, Beatrice
Waldman-Zaks (Aryeh’s wife) had been elected as corporate secretary and she would have assumedly prepared the
20-08949-rdd        Doc 103        Filed 02/08/21 Entered 02/08/21 10:41:21                     Main Document
                                               Pg 2 of 91


not reflect who the other members of the Board are. Indeed, at the November 25th, 2019 hearing
before Judge Thorsen at the Supreme Court of the State of New York, Rockland County, Aryeh and
his legal counsel did not challenge my standing as a member of the Board of Mosdos. At the
November hearing, and in all of the November pleadings before the State Court, Aryeh did not
claim that I was not a member of the Board, nor did he produce the minutes of meeting allegedly
authorizing the sale, nor any minutes which would prove that I was not authorized to oppose the
“sale”. His sole argument was that the “sale” was approved by this Court. As is clear from the
conversation I am presenting to the Court, which took place in the beginning of December 2019, the
conspirators at that time still assumed they would not be able to get away with claiming that I was
not on the Board. Their idea was to claim that Henoch was on the Board of Mosdos too, therefore
giving them the majority 4. This claim, although false, may have carried some weight. Henoch knew
that he had signed documents with notary certification, on November 30th, 2018, (assumingly as his
father’s “right hand”) that were publicly filed with the New York State Department of Taxation and




resolution, especially given the fact that according to the September 1st, 2019 minutes, she was in attendance at the
meeting which the October 7th 2019 resolution memorialized.
4
  The relevant part of the transcript between Henoch and the unknown co-conspirator reads as follows:

         Speaker 1 (Henoch Zaks): Correct so that – so that we have [crosstalk] you know, well, how do we have it,
         because we, me, my father and my mother are on this board, and my uncle, and we, us three approved it
         . He didn’t have to be there.

Later on, a conversation between Aryeh and Henoch ensues:

        Speaker 3 (Rabbi Aryeh Zaks): Nobody will undo the payment, you can’t with a bank and mortgage.
        Speaker 1 (Henoch Zaks): He says fraud is – [inaudible] it doesn’t matter [inaudible].
        Speaker 3 (Rabbi Aryeh Zaks): The question is what makes it fraud.
        Speaker 1 (Henoch Zaks): Forgery not fraud.
        Speaker 3 (Rabbi Aryeh Zaks): Forgery.
        Speaker 1 (Henoch Zaks): Fraud is voidable, forgery is void.
        Speaker 3 (Rabbi Aryeh Zaks): Okay, it’s not forgery, maskim (agreed), shoin (alright).
        Speaker 1 (Henoch Zaks): They’ll argue you have a corporate resolution?
        Speaker 3 (Rabbi Aryeh Zaks): I didn’t give [inaudible] okay, I said I have a Board, once you say you are the
         Board and I had authorization and we a vote which was me, Mommy, and you, are a roiv
        (majority), shtay oifn kopf (stand on your head).
        Speaker 1 (Henoch Zaks): That’s the fact, you know, go do something, say we’re not.
        Speaker 3 (Rabbi Aryeh Zaks): Yeah.
20-08949-rdd        Doc 103        Filed 02/08/21 Entered 02/08/21 10:41:21                     Main Document
                                               Pg 3 of 91


Finance where he claimed to be a VP at Mosdos with part-time devotion. These documents are
annexed hereto as Exhibit D 5.
It seems, that at a later point (assumingly to avoid conflict with the fact that Henoch was the owner
of Shem Olam LLC and one of the founding trustees of its parent-entity, Chofetz Chaim Inc, which
had on September 19th 2019 taken possession of the 24 million-dollar secured claim against the
debtor BEFORE the confirmation of the October 2nd 2019 Bankruptcy Order), either their
desperation or their audacity grew, and the game-plan changed. On December 15th 2019, Aryeh, in
opposition to the Motion of Contempt that my counsel had filed in this Court, produced minutes of
a September 1st 2019 Board meeting which approved the “sale” (annexed hereto as exhibit E). These
minutes do reflect the purported configuration of the Board of Mosdos at that time.

This was the very first time Aryeh ever alleged that I was no longer on the Board of Mosdos, which
he at that point he asserted was configured of himself, his wife, and two of his children (Gittel and
Mendel), both of whom lived in Israel, and who were incidentally not on the Board of his newly
formed Chofetz Chaim Inc 6. When the Court at its December 17th hearing pressed Aryeh’s counsel
when this change had taken place, he claimed it happened one year before.

During discovery Aryeh finally produced new minutes (annexed hereto as exhibit F), this time of a
September 1st, 2018 meeting, which told a fresh tale. It is important to note that neither Aryeh nor
any deposed witness, including Aryeh’s wife Beatrice (listed in the minutes as having been
appointed Mosdos’ secretary) would explain the circumstance of the preparation of these alleged
minutes. The revised game-plan now claimed that the Board was compromised of two additional
members of Aryeh’s immediate family, his daughter Deborah and son-in-law Eliyahu Layosh 7.

5
  Although the Court assessed Henoch’s testimony as generally credible, it must be noted, that when asked at
deposition whether he had ever represented to any government agency that he was an officer of Mosdos he
promptly denied it, (see Henoch deposition transcript annexed hereto as Exhibit L). In contrast to my son Yoseph
Tzvi, Henoch was not an angry, terrified teenager who had been libelously framed, testifying. He was a conniving
adult knowingly committing perjury. The Court should take this to heart.
6
  Aryeh then explained, that Henoch was the individual who orchestrated the donation of the note to Shem Olam
LLC - Chofetz Chaim Inc without Aryeh’s knowledge, while Aryeh himself was responsible for the “sale” of the
property in order to “pay” Mosdos’ debts to Shem Olam LLC - Chofetz Chaim Inc, thereby enriching Shem Olam LLC
– Chofetz Chaim Inc (Aryeh, Henoch, Beatrice and Abraham Zaks) to the tune of 15 million dollars (the balance of an
additional fictional 11 million dollars, although obvious bank fraud, is largely irrelevant because we choose to deal
with the facts of this case not the fiction). Somehow, in their criminal minds, they believed the Court would be
satisfied that this did not constitute self-dealing.
7
  Oddly, when pressed by the Court at the December 17th hearing regarding the configuration of the Board, neither
Aryeh nor any of his counsel disclosed to the Court that the configuration was different than what the Court assumed
Aryeh to be asserting. The Court, based on the documents Aryeh provided was only aware of four members of the
Board, Aryeh, Beatrice, Gittel and Mendel, and no one bothered to disclose that, one year before, six members had
been elected: the previous four, his daughter Deborah and son-in-law Eliyahu Layosh.
20-08949-rdd         Doc 103       Filed 02/08/21 Entered 02/08/21 10:41:21                       Main Document
                                               Pg 4 of 91


Because the game-plan called for not disclosing the tax-exemption application documents it
mattered very little that the September 1st, 2018 minutes would pre-date them. I was not meant to
lay my hands on them. Indeed, I only received them through a FOIL request on the eve of the
September 4th trial 8.

I ask the Court one simple question. If in fact these minutes of meeting that Aryeh produced later
were in existence contemporaneously, why would Aryeh, Henoch, and their co-conspirator try to
figure out a way to have the Court approve the “sale” based on a majority vote of a Board consisting
of myself, Aryeh, Beatrice and Henoch? It is obvious from their conversation that not only had the
documents not been in existence yet, but they had also not even contemplated the facts they later
came to verify. This is in early December of 2019, long after the purported “sale” took place and
prior to the December 15th opposition pleadings he put forth before this Court.
Additionally, I turn the Court’s attention to Aryeh’s story (see Aryeh deposition transcript attached
hereto as Exhibit G) that his three computers suddenly died, leaving him without the all-important
documents that would have proven his version of events. I am told by experts (see Harvey Etter
affidavit annexed hereto as Exhibit H) that hard-drives do not die – you either have to bleach-bit
them or destroy them physically 9. There is no chance whatsoever of having three computers “die”
in a way that the data they contained cannot be resurrected using superior data restoration
solutions 10. It is far more likely they died by the sword and not by the plague. The only plausible
reason for Aryeh to destroy his hard drives would be to destroy the meta-data showing when the
documents were created.
I believe this newly found evidence to be grounds for reconsideration of the Court’s ruling. The
Court stated clearly at the January 14th, 2021 hearing that it frankly did not believe that Aryeh and his

Even more odd is the fact that the September 1st, 2018 minutes list all the members of the Board in bold as TRUSTEE.
No previous or later document from Mosdos’ governance ever describes it’s Board that way. There always were
corporate offices (i.e., president, secretary, treasurer etc.). The reason for this is because Aryeh recently developed
a bizarre legal theory that Mosdos had two distinct Boards, and that the TRUE corporate governance was its Board
of Trustees. The 2018 minutes were created after this recent legal theory was adopted by Aryeh and therefore
reflect, in bold lettering, its assumption.
8
  At his deposition Aryeh extraordinarily went significantly further with his claim that I was not a member of Mosdos’
Board since 2003!
9
  Aryeh, who is somewhat proficient in computer technology, is well-aware of this. When the Yeshiva was being
investigated regarding the use of the federal E-Rate program, Aryeh told me that he physically destroyed the
computer that had the relevant information, using a hammer, so that no evidence would exist. He explained to me
that it was not enough to “break” the computer, he had to remove the hard-drive from the laptop and destroy the
hard-drive itself.
10
   This incredulous story on its face should be enough to refute Aryeh’s claim that we engaged in “spoliation of
evidence”. How could I or my son Yoseph Tzvi know that Aryeh’s computers would all suddenly “die” therefore
availing us the opportunity to destroy the alleged remaining back-ups.
20-08949-rdd         Doc 103        Filed 02/08/21 Entered 02/08/21 10:41:21                      Main Document
                                                Pg 5 of 91


ilk were creating documents after-the-fact. If the Court would have been made aware of these
conversations that have now come to light it would have been in a significantly better position to
accurately assess the credibility of the spoliation of evidence claim that was central to the motion
in-limine.
Additionally, I believe the newly-found recordings shed light on the modus-operandi of Aryeh and
his legal team. The plan for the first cover-up (reconfiguration of the Board) and the second cover-
up (sanctions for spoliation of evidence) follows the same plot. At first, the movants spoke only of
a CCTV hard-drive that had been taken. The evidence they were seeking, and that had been taken
from them, was of CCTV footage of Aryeh coming to the Kiryas Radin synagogue on the night of
September 1st, 2018. Later, that hard-drive grew to include documents that would have been
beneficial to verify their version of events. Even later, (assumingly realizing the lack of facial
credibility of claiming that corporate documents were stored on a CCTV hard-drive) more hard-
drives and hard-copy documents relating to the corporate governance of Mosdos became part of
the claim. Henoch boldly asserted that it was not much of an exaggeration to say that 10,000
documents had gone missing. Henoch went on to claim that they were actively assembling these
documents at “the office” to present at trial. This can be denied by anyone who has ever ventured
into the basement and was flatly refuted by many witnesses both of whom the Court has accepted
their testimony and of whose testimony the Court chose to preclude. More to the point, is the fact
that the claim of documents memorializing the corporate governance of Kiryas Radin is an after-
the-fact (in this case the wire-cutting) fabrication. Aryeh consistently testified at his deposition that
all changes in the Board were done orally and not memorialized in writing, (relevant excerpts of
Aryeh’s deposition are annexed hereto as Exhibit I). The Court itself in its ruling gave radio-silence
to these absurd claims of missing hard-copy documents, which Henoch had elaborated upon in
detail at his deposition. Instead, the Court erroneously concluded that hard-drives had been taken 11



11
   The claim asserted that the hard-drives were taken during the first incident of wire-cutting. That incident,
according to the testimony of Yoseph Tzvi took place around Sukkot 2019 (second and third week of October). As
your Honor noted, the facts on the ground (green grass, children playing in clothing appropriate for fall weather,
etc.) corroborate his testimony. I therefore must bring to your Honor’s attention facts regarding the long-time
counsel for the reorganized debtor Mitchell Greene and co-counsel Steven Eichel, who have been our attorneys for
almost two decades. The evidence I am putting forth before the Court are a recording and transcripts of a
conversation that I had with them (annexed hereto as Exhibit M), on October 28th, 2019. I believe if allowed to
present this evidence before the Court, the Court will then be able to properly evaluate whether or not I might have
reasonably sought to obtain or destroy evidence regarding the corporate governance of Kiryas Radin in October of
2019. The tapes not only offer a view of my mindset at that time but also of the mindset of Mosdos’ own long-time
attorneys who stewarded the reorganized debtor through its successful climb out of bankruptcy. I believe the fact
that the Court did not have a full record of these facts is one of the reasons it reached its erroneous conclusion. This
is one of several recordings that would send shock waves in the court room.
20-08949-rdd         Doc 103        Filed 02/08/21 Entered 02/08/21 10:41:21                      Main Document
                                                Pg 6 of 91


and that they seemingly contained data that may have included evidence regarding the corporate
governance of Kiryas Radin 12.
The United States Bankruptcy Court for the Southern District of New York has now joined the long
list of victims of the frauds of Aryeh and Henoch Zaks 13. In furtherance of their fraud, they have
chosen to make a mockery of this Court, in a cover-up worse than the crime itself. As the Court is
aware, my son Yoseph Tzvi, in a moment of hostility, vandalized the CCTV system at the property.
This was a copycat crime. My nephew, Henoch, had made it his business to sever the security
system that was utilized at the Highview Road campus. Henoch screamed “Shabbos” 14, Tzvika
parroted “Shabbos” (see Henoch deposition transcript attached hereto as Exhibit J). Everybody
(this side of Hudson River) knows it. Aryeh knows it. His kids know it. The residents of Kiryas
Radin (whose testimony the Court precluded) know this. The Yeshiva students who study at Kiryas
Radin know it. The teachers and office staff at the Highview Road campus know this. The
congregants of the Shul know it. The maintenance personnel know it. And, the One-Above knows
it, too.
Meanwhile, in a courtroom across the river, instead of having a celebrated Judge litigate the merits
of the illegal transfer of the Kiryas Radin property, my brother and his legal team were satirically
having the Court prosecute “spoliation of evidence” which they alleged occurred after the wire-
cutting. While people on the street joked about the alleged documents and hard-drives Aryeh
claimed to have stored at “his office”. Men and women in suits, in a courtroom in White Plains,
were seriously debating the proper sanction for their spoliation.
In truth, I too bear a measure of responsibility for this mockery of the Court. Being in complete
disbelief of the tactics Aryeh employed to cover-up his theft of community funds, I did not treat the
proceedings with the proper respect due process of the law required (see attached letter from




12
   Additionally, the Court further speculated and subsequently concluded that the hard-drive was taken by my son
Yoseph Tzvi who was acting as my agent. The movants did not provide any evidence to demonstrate the legitimacy
of this speculation, other than the speculation that my teenage son would surely ask me before engaging in any such
activities. I appreciate the Court’ absolute confidence in my son’s obedience, in reality, things are significantly less
absolute to say the least.
13
   While on the subject, it is worthwhile the Court examine the infamous case of Aryeh’s father-in-law, U.S. v Leib
Waldman, resulting in Mr. Waldman’s conviction and subsequent seven-year federal penitentiary sentence. Many
consider it to be a case study of complex fraudulent dealings for personal enrichment. It may shed some light on the
origin of the case that is now before your Honor.
14
   Shraiyen Shabbos (screaming Sabbath) is the (sometimes misguided) ideal of publicly calling for refrain of
prohibited activities on Sabbath.
20-08949-rdd        Doc 103        Filed 02/08/21 Entered 02/08/21 10:41:21                     Main Document
                                               Pg 7 of 91


Michael Levine to Judge Marx attached hereto as Exhibit K) 15. My children, sensing my lack of
seriousness, followed suit with ill-mannered, and offensive conduct in their depositions regarding
this matter. This was unbecoming of the proceedings and the Honorable Court they represent.
Indeed, it was utterly unbecoming of ourselves. There is no excuse for this. Both on my behalf and
theirs I beg the Court’s forgiveness for our conduct during the depositions.
In closing, I turn to the Court’s repeated words of warning that this matter is better left for out-of-
court settlement. The Court’s advice is most obviously prudent. For my part, as I previously
expressed to your Honor, I sincerely appreciate the Court’s going beyond its conventions to address
the convoluted issues before it, with great feeling, thoughtfulness, and compassion. I must,
however, address the Court’s comments that Aryeh and I were very close to settlement. Although
dreadfully reluctant to divide the ecclesiastical operations of Chofetz Chaim in Rockland County 16,
I realized it may be the lesser of two evils. With the encouragement of this Court, the honored
Rabbis I turned to for guidance, and the members of our community, I accepted this reality and
entered into serious settlement talks. I left for last the issue of Aryeh bringing back the 15 million-
dollars of community funds he had embezzled. Mistakenly, I believed that If I (together with the
community), would be able to create terms for the future of our community, Aryeh would come
clear regarding the community’s rightfully owned funds. In the Court’s analogy to divorce, if Aryeh
chooses to walk off on the family, it his own prerogative. But he cannot transfer the marital home
into his own possession and walk off with all the family’s assets. As the Court stated at the
December 17 2019 hearing “obviously I am concerned about where the money went. I’m assuming
if the money is in the congregation or in the charity, and the two brothers work it out, that won’t be
an issue”. Unfortunately, I did not heed the advice the Court offered at its September 4th hearing,
saying, “frankly it’s the first question if I was Mayer Zaks, I’d ask Aryeh when I’m trying to figure
out what’s going to happen with Kiryas Radin, whether Shem Olam has used the money in a way
that is not going to help Kiryas Radin”. I thought it best to leave for last. Regrettably, I was


15
   During my deposition I did, however, ask Mr. Levine to come and tour the premises of the basement of 18 Kiryas
Radin Dr., for him to see for himself the absurdity of the claims he was peddling. Mr. Levine, wanting to be able to
continue “selling his lie”, refused my offer.
16
   Obviously, the Court’s suggestion that we bus the congregants for the Friday night services is not realistic for
Sabbath-observers of the Orthodox Jewish faith. Similarly, I do not have confidence that the Court fully appreciated
the complexities of dividing our spiritual home. Unlike Aryeh’s self-serving proposals, the proposal that was
submitted to the court on my behalf (“the red-lined proposal”) cared to give the community a seat at the table
regarding the future of their rightfully owned House of Worship. Aryeh’s insistence that the community be side-lined
in these talks shows how deeply he misunderstands the responsibility of custodianship of the public-at-large’s
resources. To be clear, neither Aryeh (thru a shell-entity called CRDI) nor myself “own” Kiryas Radin or the Highview
Road campus. They are “owned” by the community. This self-understood principal, I am given to understand is also
the law.
20-08949-rdd           Doc 103       Filed 02/08/21 Entered 02/08/21 10:41:21                        Main Document
                                                 Pg 8 of 91


mistaken. As I previously advised the Court, after all this settlement talk, and being “this close to
an agreement”, the first question still remains unanswered.
I am actively seeking counsel to represent me personally on all the aforementioned points, and the
entirety of this matter. Several satisfactory options are being considered and I expect to finalize
within two weeks from today. I am abundantly confident that the truth will prevail, and this Court
will yet recognize that the many pleadings, baseless foul accusations, and legal arguments put
before it for more than a year now, are but a sloppy cover-up of the unconscionable theft of a House
of Worship, by Aryeh, who was one the individuals entrusted with its guardianship. I ask of the
Court to allow me this short period of time in order to have the counsel review the facts and advise
me on the appropriate legal path going forward, and ultimately prevail, by the Grace of the L-ord
whose signet is Emes (truth), and His name is Shalom (peace) 17.
I thank the Court for its time, untiring patience, and steadfast pursuit of justice.


Respectfully,


Rabbi Mayer Zaks
CC: counsel




17
     According to Jewish tradition the signet of the L-ord is Emes and one of His names is Shalom.
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 9 of 91




                               Exhibit A
20-08949-rdd     Doc 103      Filed 02/08/21 Entered 02/08/21 10:41:21             Main Document
                                          Pg 10 of 91



                                      Excerpt Transcription
 [Starting at 1:20:46]
 Speaker 1: I'm doing well, how are you?
 Okay. Umm, first of all, what do you say to our situation?

 Speaker 2 [inaudible] Situation. I've been thinking about it and I don't think this necessarily
 should be litigated in the context of bankruptcy. The way I think about it is [inaudible] the
 argument is the AG approval is the AG approval… [inaudible] the question is if you have to get
 AG approval [inaudible]
 Speaker 1: what do you mean, instead AG approval of a sale in general
 Speaker 2: [inaudible]
 Speaker 1: ‘is hereby Authorized’ [inaudible] language
 Okay, [crosstalk]
 Speaker 2: [inaudible]
 It said a price it had a minimum
 Speaker 2: [inaudible]
 Speaker 1: Alright
 Speaker 2 [inaudible], bankruptcy [inaudible] sale [inaudible] context of bankruptcy [inaudible]
 Speaker 1: Okay, that was- that was Mitch’s perspective as well
 Speaker 2 [inaudible]
 Speaker 1: Not at all, not at all. [Crosstalk] If you're saying he's a thief, go to the police. What
 do you want from me?
 Speaker 2: [inaudible] as far as I’m concerned
 Speaker 1: So, I'll tell you: I don't have a copy of it, but the Attorney General was asked by the
 title company, they sent them an email [inaudible] that this bankruptcy order would be enough
 before they gave title, they had this question
 Speaker 2: [inaudible]
 Speaker 1: And they did not send me that email, but upon information and belief there's a email
 existing where the Attorney General acknowledged that they would never challenge this order.
 Now they don't take a position, their position is they don't take a position at the bankruptcy
 orders, period. That's their position because the minute they take position, they’re getting into
 very messy waters.
 So, but they said they wouldn't challenge it. They wouldn't take no position.
 Speaker 2: [inaudible]
 Speaker 1: So an AG approval issue we don't have, and worst case-scenario, we can go for a
 [inaudible] approval and any court would grant it because it's the best thing for Mosdos. So,
 okay, so you'd want to litigate this in state court?
 Speaker 2: [inaudible]
 Speaker 1: And it doesn’t- and you- you're saying this case doesn't violate the stay.
 Speaker 2: [inaudible]
 Speaker 1: The way we consummated this plan was with the option to sell. Part of the plan is
 we have two options, basically two options: one is continue making payments, or sell the
 property if you can't make payments. That's part of consummating the plan, the sale of the
 property. Mosdos had no way to continue making payments, they had no ability it was defunct,
 it has no assets, no cash.
 Speaker 2 [inaudible]
20-08949-rdd     Doc 103      Filed 02/08/21 Entered 02/08/21 10:41:21             Main Document
                                          Pg 11 of 91



 Speaker 1: Correct, so that- so that we have, [crosstalk] you know, well, well, one could argue-
 well, how do we have it, because we   we,, me
                                            me,, my father and my mother are on this board, and d my
 uncle and we, us three approved it.. he didn't have to be there.
 Speaker 2: [inaudible]
 Speaker 1: So I'll tell you what his argument will be on the- this statement. First of all, he's
 gonna maybe pull out papers- he’ll create documents. He doesn’t have problem, that there was
 a different board. Now what? It's conflicting facts. So then we go on to say ecclesiastical
 leadership. Again, this is a- this is a question which is I think in bankruptcy, you know, and-
 [crosstalk] I see you don't agree with me.
 Speaker 2: [inaudible]
 Speaker 1: And you don't- and you don’t think of this bankruptcy plan that to sell the property,
 Speaker 2: [inaudible] dispute [inaudible] jurisdiction [inaudible]
 Speaker 1: But he ordered a sale. Part of his order is a sale.
 Speaker 2: [inaudible]
 Speaker 1: But if- but if the seller- if you’re saying the sale is invalid then part of the plan was
 not consummated.
 Speaker 2: [inaudible]
 Speaker 1 Either- either- [crosstalk] either you have to pay, [crosstalk] which is something that
 we can't do. So now what?
 Speaker 2: [inaudible]
 Speaker 1: Right, so that's under the bankruptcy order.
 Speaker 2: [inaudible] selling it for a million dollars or selling it for a hundred million dollars
 [inaudible]
 Speaker 1: I hear
 Speaker 2: [inaudible]
 Speaker 1: I hear
 Speaker 2: [inaudible] police involved [inaudible]
 Speaker 1: And- and- and you don't think he would- he would say, you know, this is, you know,
 part of my order and at the end of the day it's part of the plan and I authorized this sale, and-
 and- and it goes into Section 6.1 of the plan and you don't agree with that.
 Speaker 2: [inaudible] argument [inaudible]
 Speaker 1: Um, I hear
 Speaker 2: [inaudible]
 Speaker 1: I just-
 Speaker 2: [inaudible] you guys [inaudible]
 Speaker 1: So- so I'll tell you, I'll tell you why, you see, now I’m kicking myself in the pants,
 because I am an idiot. Why did I structure it like this? Because I saved two hundred and sixty
 thousand dollars on trustees’ fees and I’m an idiot I should have paid it and made a straight
 sale. I am an idiot. That's all this was I saved two hundred and sixty grand, and it's gonna end
 up costing me a lot more.
 Speaker 2: [inaudible]
 Speaker 1: On transfer tax and [inaudible] I don't have to pay trustees’ fees As the bankruptcy
 plan had in it the two options, the trustee- the trustee did not ask for us to give that money.
 So, I'm an idiot.
20-08949-rdd     Doc 103      Filed 02/08/21 Entered 02/08/21 10:41:21            Main Document
                                          Pg 12 of 91



 I did not see that part. [inaudible] That’s my one blunder. Okay. Now the question is, you
 know, I think fighting this in st- you don't think it's beneficial for us to fight this in front of
 Drain? If he would- if he would agree to hear this.
 Speaker 2: [inaudible]
 Speaker 1: You know, if they file a motion. I bel- I’m- I am positive that today or tomorrow
 they will file a motion in front of the judge. And when they do, then they subject themselves-
 they submit themselves to jurisdiction, that's clear right? Now- now, I don't know how that
 works that you can be in two courts at once,
 Speaker 2: [inaudible]
 Speaker 1: so essentially there be- there are two courts at once
 Speaker 2: [inaudible]
 Speaker 1: Right. I am afraid of state court much more than I am afraid of Drain, I think Drain,
 because, whatever happens, he's not gonna say, even if this sale gets undone or whatever
 happens, he's not gonna say that, you know, the twenty-four million dollars that was paid off,
 you know, okay, Mosdos got a present, no one- you know, in state court you never know what
 can happen, in front of-
 I- I just have a hypothetical feeling, you just- I am beating myself up because I’m not sure if
 I’m right. Um, I’d go and I sell Mr. Forenstein's house. I don’t own it, I have nothing to do with
 it, I sell your house to a third party. He pays real money [crosstalk] mortgage on your house, he
 paid up your mortgage as part of the purchase. What happens when you go to court and the
 court undoes the sale, what happens to [crosstalk] that mortgage? That mortgage was paid off.
 Speaker 2: [inaudible]
 Speaker 1: That mortgage was paid off. So did you get a benefit from the buyer paying off the
 mortgage?
 Speaker 2: [inaudible]
 Speaker 3: or does he get the mortgage now?
 Speaker 2: [inaudible] argument [inaudible] entire transaction [inaudible]
 Speaker 1: Okay, so now the bank has to pay you back?
 Speaker 2: [inaudible]
 Speaker 1: Okay, [inaudible] if I didn't; if it was on an LLC and I signed on behalf of the LLC,
 [crosstalk] I didn’t forge your name
 Speaker 2: [inaudible]
 Speaker 1: Right, so that's not what we [inaudible]
 Speaker 3: So, what happens?
 Speaker 1: What happens- [crosstalk] Does the- does the original owner, the real owner, does
 he get a benefit because the buyer paid off his debt?
 Speaker 3: Or does the buyer-
 Speaker 1: Or does the buyer become- stand in the shoes of the original bank?
 Speaker 2: [inaudible]
 Speaker 3: or does he pay the bank for the loan?
 Speaker 1: No, no- the buyer didn't commit the fraud, the buyer is the third party here. He's
 innocently buying a house.
 Speaker 3: [inaudible] paying off a mortgage
 Speaker 1: I am the seller, there is a buyer, the buyer bought it with clean hands.
 Speaker 2: [inaudible]
20-08949-rdd     Doc 103      Filed 02/08/21 Entered 02/08/21 10:41:21            Main Document
                                          Pg 13 of 91



 Speaker 1: And what happens if- okay, what happens if it's a bona fide purchaser for value?
 That’s what this is. Our sale is a bona fide purchaser for value, 25.7 million dollars, unrelated
 Speaker 2: [inaudible]
 Speaker 1: Right, ours is voidable, it’s not void. Right, that's for sure,
 Speaker 2: [inaudible]
 Speaker 1: Okay, and now,
 Speaker 3: So who has the debt?
 Speaker 2: [inaudible]
 Speaker 3: it puts back the 24 million dollar debt?
 Speaker 1: Why not?
 Speaker 2: [inaudible]
 Speaker 1: Radin Development incorporated, does not have-
 Speaker 2: [inaudible]
 Speaker 1: It’s not- it's not. Radin Development Incorporated, is wholly owned by other people,
 there's not one Zaks on that incorporation. No one related to me or anyone that is me.
 Speaker 2: [inaudible]
 Speaker 1: What?
 Speaker 2: [inaudible]
 Speaker 1: They do not
 Speaker 2: [inaudible]
 Speaker 1: You know, they know we were in bankruptcy, everyone knows we were in
 bankruptcy, [crosstalk] they know we are in debt,
 Speaker 3: They saw the plan
 Speaker 1: They saw the plan, they got a copy of the plan, and they know, you know, they don't
 know about this- about all these complaints, they have no idea; if they knew, they would have a
 panic attack. They are serious bona fide purchasers.
 Speaker 3: [whispers]
 Speaker 1: There is a guy by the name of Mr. Markowitz who signed a personal guarantee on
 the mortgage here,
 Speaker 3: fifteen million dollars
 Speaker 1: He's on the board, and he signed a fifteen million dollar personal guarantee. He- he-
 he doesn't have in his mind, for a second does he think that there's a chance that this purchase is
 not a good purchase. So that's a bona fide purchaser. So you’re saying it will- it will not be able
 to be undone
 Speaker 2: [inaudible]
 Speaker 1: Okay, so then uh, then so then- then, again, would this be best to be done in front of
 Judge Drain?
 Speaker 2: [inaudible]
 Speaker 3: [inaudible]
 Speaker 1: Even though it's in furtherance of the plan, what we did
 Speaker 2: [inaudible] furtherance of the plan [inaudible]
 Speaker 1: Okay, but- over here everyone was paid, um
 Speaker 3: According to the plan
 Speaker 2: [inaudible]
 Speaker 1: It's another, uh Steve Eichel just told me that he setting up the last few checks today.
 Should I tell him not to?
20-08949-rdd     Doc 103     Filed 02/08/21 Entered 02/08/21 10:41:21          Main Document
                                         Pg 14 of 91



 Speaker 2: [inaudible]
 Speaker 1: That would be a violation of the plan, wow
 Speaker 2: [inaudible]
 Speaker 1: Okay
 Speaker 2: [inaudible]
 Speaker 1: Right. That was my thinking, but I hear the other side, I hear the argument
 [crosstalk] um, now [crosstalk]
 Speaker 1: Is she [inaudible] attorney?
 Speaker 2: [inaudible]
 Speaker 1: Even if we both come and say ‘Judge, make a decision’?
 Speaker 2: [inaudible]
 Speaker 1: Okay, now- now the real question is, you know, you're the attorney for [inaudible]
 who really [crosstalk] I don't see how anyone has standing to challenge the assignment, do you?
 Speaker 2: [inaudible]
 Speaker 1: Okay, so that’s- yes
 Speaker 2: [inaudible]
 Speaker 1: And who would have standing to challenge that?
 Speaker 2: [inaudible] the argument is [inaudible] based on the fact that [inaudible] he was a
 beneficiary of [inaudible] bankruptcy [inaudible] initiate [inaudible]
 Speaker 1: And- and, and that would give him rights to who TBG decides to give a debt to?
 Speaker 2: [inaudible]
 [crosstalk]
 Speaker 1: Perfect. So that's not something I have to be worried about. Now, we have a buyer
 who is a bona fide purchaser, who, I guess, we need someone to represent them
 Speaker 2: [inaudible]
 Speaker 1: They do, [inaudible]
 Speaker 2: [inaudible]
 Speaker 1: They haven't been sued. They haven’t been named a party in any lawsuit.
 Speaker 2: [inaudible]
 [crosstalk]
 Speaker 1: And we keep it that way for now
 Speaker 2: [inaudible]
 Speaker 1: Okay. What makes something not a bona fide purchase?
 Speaker 2: [inaudible]
 [crosstalk]
 Speaker 3: religious corporations [inaudible] there is no ownership, they are a religious
 corporation
 Speaker 1: And- okay, got it. And, you know, a religious corporation that doesn't have
 ownership, it could have that was well
 Speaker 1 [whispering]: okay, it’s still interesting
 Speaker 1: Okay, um, now for my father, my father is being accused, and you- you suggested
 Kevin Ash, we used Kevin on- on a few things
 Speaker 3: Closings
 Speaker 1: Like closings, and whatever, I never-
 Speaker 2: [inaudible]
 Speaker 1: I know [inaudible] I asked Mitch for a lawyer, he sent me to Kevin
20-08949-rdd     Doc 103      Filed 02/08/21 Entered 02/08/21 10:41:21             Main Document
                                          Pg 15 of 91



 Speaker 2: [inaudible]
 Speaker 1: So you would- so you would prefer that we hire Kevin
 Speaker 2: [inaudible] would be good, he talked about [inaudible] the other day [inaudible]
 Speaker 1: Okay, and the guy named David Joraslewich is not the right type for this
 Speaker 2: [inaudible]
 Speaker 1: Joraslowitz
 Speaker 2: [inaudible]
 Speaker 1: You don’t know? Okay.
 Speaker 2: [inaudible]
 Speaker 1: And to bring in a federal- a former federal judge, that’s too- that looks like we're in a
 bad position, what?
 Speaker 2: [inaudible]
 Speaker 1: Too little overkill, okay. [inaudible] But my father is saying- he is being accused of
 fraud, and theft, and he's allowed to come [inaudible] with guns blazing, that, you know,
 Speaker 2: [inaudible]
 Speaker 1: Do you think- do you think- you wouldn’t suggest that we take a former federal
 judge?
 Speaker 2: [inaudible]
 Speaker 1: [laughter]
 Speaker 2: [inaudible]
 Speaker 1: No, we’ve seen, you know, we had Judge Wolofsky, I dunno if you know judge
 Wolofsky
 Speaker 2: [inaudible]
 Speaker 1: So he- he's amazing, and- and you see the way that the judges respect him, he walks
 into a court room and it doesn't matter what court room it is.
 Speaker 2 [inaudible]
 Speaker 1: You know, it makes me, you know, sometimes it adds flavor, but you’re right, who
 says he’s a good lawyer? I don’t know. Maybe he’s not
 Speaker 3: [whispers] come on
 Speaker 2: [inaudible]
 Speaker 1: So you’re saying I should go with Kevin
 Speaker 2: [inaudible] I think Kevin [inaudible]
 Speaker 1: I think the nuts and bolts kind of guy I have is Mr. Forenstein
 Speaker 2: [inaudible]
 Speaker 1: [inaudible] and so- okay, I’ll hire Kevin, I’m gonna call Kevin up. Okay. And we’ll
 wait- we'll get a motion from them, I'm pretty positive.
 Speaker 2: [inaudible] motion [inaudible] Mitch [inaudible] jurisdiction
 Speaker 1: Yeah, okay, and you know what we say, what’s- what’s- again, maybe I don’t know,
 maybe I'm wrong, but what's our worst case-scenario?
 Speaker 2: [inaudible]
 Speaker 1: And then what?
 Speaker 2: [inaudible]
 Speaker 1: And then what? There’s a person who paid 25.7 million dollars. What happens to his
 money?
 Speaker 2: [inaudible]
20-08949-rdd         Doc 103        Filed 02/08/21 Entered 02/08/21 10:41:21          Main Document
                                                Pg 16 of 91



    Speaker 1: right, but their- the title company is gonna say ‘Hey, you got a benefit of 24 million
    dollars on a debt that was paid off, we should stand at least in the shoes of-’
    Speaker 3: [Whispers]
    Speaker 1: And that would usually work.
    Speaker 3: [whispers] claims department [inaudible]
    Speaker 2: [inaudible]
    Speaker 1: It's really not, and the judge- and the judge knows us well, [inaudible] I speak to
    judge Drain every time I'm in his courtroom. Every single time he asks me questions, we talk.
    And he knows that we do- he asked me last time about the TBG RADIN claim, he’s like ‘is it
    yours?’ This was before it was transferred. I said ‘No.’ He said, ‘It’s friendly or it’s yours?’ I
    said ‘It is very friendly, but it's not mine.’ He said ‘good.’ You know, he’s-
    Speaker 2: [inaudible]
    Speaker 1: Okay
    Speaker 2: [inaudible]
    Speaker 1: Okay.
    Speaker 2: [inaudible]
    Speaker 1: No problem, I’ll talk to you, bye bye [1:44:07]
    Speaker 3: Who was that?
    Speaker 1: Rottenberg
    [inaudible]
    Speaker 3: What did he say?
    Speaker 1: I want the transcripts
    Speaker 3: [inaudible] cash for it, he wants a copy [inaudible]
    Speaker 1: Who told you?
    Speaker 3: He sent me an email
    Speaker 1: What transcripts do I want?
    Speaker 3: [inaudible] transcripts [inaudible] Zaks
    [inaudible] [crosstalk]
    Speaker 3: [inaudible] what they attached [inaudible] a list of what members [inaudible]
    [silence]
    [inaudible whispers, crosstalk]
    Speaker 3: Nobody will undo the payment, you can’t with a bank and a mortgage
    Speaker 1: He says fraud is- [inaudible] it doesn’t matter [inaudible]
    Speaker 3: The question is what make it fraud
    Speaker 1: Forgery not fraud,
    Speaker 3: Forgery
    Speaker 1: Fraud is voidable, forgery is void
    Speaker 3: Okay, it’s not forgery, maskim,1 shoin2
    Speaker 1: They’ll argue you have a corporate resolution
    Speaker 3: I didn’t give [inaudible] okay, I said I have a board,, once you say you are the boardd
    and I had authorization and we had a vote which was me, mommy and you, are a roiv,       v 3 sshtay
                                                                                             v,
    oifn kop4

1
  Translation: Agreed
2
  Translation: Alright
3
  Translation: Majority
               Majoritty
4
  Translation: Stand on thee head
20-08949-rdd     Doc 103     Filed 02/08/21 Entered 02/08/21 10:41:21            Main Document
                                         Pg 17 of 91



 Speaker 1: That’s the fact, you know, go do something, say we’re not.
 Speaker 3: Yeah
 Speaker 1: Who’s going to decide that?
 Speaker 3: Nobody, that’s the problem
 Speaker 1: He’s going to come with his own
 Speaker 3: [inaudible]
 Speaker 1: -piece of paper a corporate resolution from, I don’t now what
 Speaker 3: He made a new one
 Speaker 1: Fine
 Speaker 3: So who are the people, let’s see who he’s bringing, his wife and his kids, just like I
 am bringing, thank you.
 Speaker 1: Now what?
 Speaker 3: Now what?
 Speaker 1: You’re going to pull out, he’s going to say that he is president
 Speaker 3: [inaudible]
 Speaker 1: You are going to pull out a piece of paper that he signed that you’re president
 [crosstalk] and you’ll say ‘Excuse me, sir. Look at this’-
 Speaker 3: A new president for Mosdos
 Speaker 1: -I’m president, you used to be, but now I am,’
 Speaker 3: That’s where- that’s where he is gonna get stuck, I’m telling you [inaudible]
 Speaker 1: Because when are, he’s gonna bring a fake piece of paper [crosstalk] with a
 corporate resolution [inaudible] Blisko [inaudible]
 Speaker 3: No, Blisko will not want to be part of it
 Speaker 1: He will
 Speaker 3: He will not. Blisko will not let himself ever be brought down to a deposition to be
 asked if he was ever the whole time- if he was since 2005, if he ever went to a meeting or had a
 shaychus [inaudible] never, it’s not happening. There was nothing that was ever done for
 Mosdos in the past 10 years, that’s the point, what Mosdos, what did he have with Mosdos?
 Nothing. [inaudible] he wasn’t an insider. Where is his money? I need it, [inaudible] big
 difference
 Speaker 1: He’s getting now a twenty-one and a half thousand dollars
 Speaker 3: That’s nothing, he has-
 Speaker 1: Why is it nothing?
 Speaker 3: Because I need the rest [inaudible]
 Speaker 1: I don’t have it! [inaudible] what do you want from me?
 Speaker 3: What did they answer?
 Speaker 1: They’re- they’re doing research, what do you want? Do you want to deal with them?
 [inaudible]
 Speaker 3: No, I want you to pressure them, that’s all
 Speaker 1: [inaudible]
 Speaker 3: [inaudible]
 Speaker 1: [inaudible]
 Speaker 3: So we’ll talk [inaudible]
 [inaudible]
 Speaker 3: Do we tell [inaudible] we have somebody [inaudible]
 Speaker 1: [inaudible]
20-08949-rdd     Doc 103      Filed 02/08/21 Entered 02/08/21 10:41:21            Main Document
                                          Pg 18 of 91



 Speaker 3: [inaudible] says he’s [inaudible] okay
 Speaker 1: He’s not a nut-and-bolts guy, but [inaudible] my problem with [inaudible]
 Speaker 3: Yeah
 Speaker 1: Better than everyone, [inaudible]
 Speaker 3: [inaudible]
 Speaker 1: [inaudible] it’s not really what you need [inaudible]
 Speaker 3: Yeah
 Speaker 1: You need a [inaudible], you need these criminals
 Speaker 3: Yeah, yeah
 Speaker 1: Criminals, thieves, you know, whatever, you need that [inaudible] bona fide
 purchasers
 Speaker 3: Yeah, he is
 Speaker 1: [inaudible] he says they’re not bona fides if they knew anything was going on
 Speaker 3: Between us?
 Speaker 1: Meaning, with the problem
 Speaker 3: No, how are they [inaudible] to know? [inaudible] position, then what?
 Speaker 1: Did you know?
 Speaker 3: About what?
 [crosstalk]
 Speaker 3: Afterwards
 Speaker 1: [inaudible] to explain
 Speaker 3: I have to send them my letter. You have my letter on your phone?
 Speaker 1: [inaudible]
 Speaker 3: Just attach it to the [inaudible] he’s gonna [inaudible] mad
 Speaker 1: [inaudible]
 Speaker 3: he has to see the judge [inaudible]
 Speaker 1: [inaudible] he says the [inaudible] take the case
 Speaker 3: He said he will?
 Speaker 1: He didn’t, he said [inaudible]
 Speaker 3: What did he say? [inaudible]
 Speaker 1: [inaudible] and go to the police, is that it has nothing to do with my client, he says
 the argument to be made, and Drain is going to make this argument, they won't, we will. Drain
 will.
 Speaker 3: [inaudible]
 Speaker 1: The argument [inaudible] the plan was consummated, the plans call for [inaudible]
 sales in the future. Or options of sales. That is not the heart-
 Speaker 3: the core
 Speaker 1: -consummation of the plan. The plan was consummated. I’m out.
 Speaker 3: Yeah
 Speaker 1: Any other problems, there’s [inaudible]. You know, you sold the property on
 authority. Could be it’s a problem, because the terms of sale weren’t- weren’t in this [crosstalk]

 [Ends at 1:50:46]
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 19 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 20 of 91




                               Exhibit B
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 21 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 22 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 23 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 24 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 25 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 26 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 27 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 28 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 29 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 30 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 31 of 91




                               Exhibit C
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 32 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 33 of 91




                               Exhibit D
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 34 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 35 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 36 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 37 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 38 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 39 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 40 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 41 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 42 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 43 of 91




                               Exhibit E
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 44 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 45 of 91




                               Exhibit F
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 46 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 47 of 91




                               Exhibit G
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 48 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 49 of 91




                               Exhibit H
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 50 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 51 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 52 of 91




                                Exhibit I
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 53 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 54 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 55 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 56 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 57 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 58 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 59 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 60 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 61 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 62 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 63 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 64 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 65 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 66 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 67 of 91




                                Exhibit J
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 68 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 69 of 91




                               Exhibit K
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 70 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 71 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 72 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 73 of 91
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 74 of 91




                               Exhibit L
20-08949-rdd        Doc 103             Filed 02/08/21 Entered
                                                           1
                                                                02/08/21 10:41:21                                              Main Document
                                                    Pg 75 of 91                                                                                                 3
       1
       2    UNITED STATES BANKRUPTCY COURT                                                1
            SOUTHERN DISTRICT OF N EW YORK
       3                     x                                                            2   APPEARANCES (CONTINUED):
                                                                                          3
       4    MOSDOS CHOFETZ CHAIM INC., RABBI MAYER ZAKS,
            derivatively on behalf of MOSDOS CHOFETZ                                      4   MORRISON COHEN LLP
       5    CHAIM I N C . , S I M A W E I N T R A U B , d e r i v a t i v e l y o n
            behalf of MOSDOS CHOFETZ CHAIM INC., D ANIEL                                  5        Attorneys for Defendant Henoch Zaks
       6    R O S EN B L U M , d e r i v a t i v e l y o n b e h a l f o f M O S D O S    6        909 Third Avenue
            CHOFETZ CHAIM INC., JOSEPH GRUNWALD,
       7    derivatively on behalf of MOSDOS CHOFETZ                                      7        New York, New York 10022
            C H AI M I N C . , a n d Y I S R O E L H O C H M A N ,
       8    derivatively on behalf of MOSDOS CHOFETZ                                      8        212.735.8745
            C H A I M , I NC .                                                            9   BY: A A R O N B . L A U C H H E I M E R , E S Q .
       9
                        Plaintiffs,                                                      10        a l a u c h h e i m e r @ m o r r i s o nc o h e n . c o m
       10                         Adv. Pro No.
                   against          20 08949 rdd                                         11
       11                                                                                12   KLESTADT WINTERS JURELLER
            MOSDOS CHOFETZ CHAIM INC., CHOFETZ CHAIM
       12   INC., TBG RADIN LLC, SHEM OLAM LLC,                                          13   SOUTHARD & STEVENS LLP
            CONGREGATION RADIN DEVELOPMENT INC., ARYEH
       13   ZAKS, BEATRICE WALDMAN ZAKS, HENOCH ZAKS,                                    14        Attorneys for Defendant Congregation
            ME NDEL ZAKS, G ITTE L ZAKS LAYOSH, SAMUEL                                   15        Radin Development Inc.
       14   MARKOWITZ, and STERLING NATIONAL BANK,
                                                                                         16        200 West 41st Street, 17th Floor
       15                 Defendants.
                                                                                         17        New York, New York 10036
       16                               x                                                18        212.679.8700
                                      August 24, 2020
       17                             11:35 a.m.                                         19   BY: T R A C Y K L E S T A D T, E S Q .

       18                                                                                20        tklestadt@klestadt.com
                                                                                         21
       19          Videoconference deposition of HENOCH
       20   ZAKS, taken by plaintiff, pursuant to                                        22
       21   n ot ice, reported remotely by Pamela
                                                                                         23
       22   Grimaldi, Registered Professional Reporter,
       23   Certified LiveNote Reporter, and Notary                                      24
       24   Public.
       25                                                                                25
                                                                          2                                                                                     4
       1                                                                                  1
       2    APPEARANCES (ALL REMOTE PARTICIPANTS):                                        2   APPEARANCES (CONTINUED):
       3                                                                                  3
       4    OTTERBOURG P.C.                                                               4   SCHWARTZ SLADKUS REICH GREENBERG ATLAS LLP
       5         Attorneys for Plaintiff Rabbi Mayer Zaks                                 5        Attorneys for Defendant Sterling
       6         230 Park Avenue                                                          6        National Bank
       7         New York, New York 10169                                                 7        444 Madison Avenue, 6th Floor
       8         212.905.3631                                                             8        New York, New York 10022
       9    B Y : STANLEY L. LANE, JR., ESQ.                                              9        212.743.7039
       10        slane@otterbourg.com                                                    10   BY: M I L A D B O D D O O H I , E S Q .
       11                                                                                11        mboddoohi@ssrga.com
       12   LEVINE & ASSOCIATES P.C.                                                     12
       13        Attorneys for the Defendant Mosdos                                      13   PRESENT:
       14        Chofetz Chaim                                                           14   SIMA WEINTRAUB
       15        15 Barclay Road                                                         15   RABBI ARYEH ZAKS
       16        Scarsdale, New York 10583                                               16
       17        914.600.4288                                                            17
       18   BY: MICHAEL LEVINE, ESQ.                                                     18
       19        ml@levlaw.org                                                           19
       20                                                                                20
       21                                                                                21
       22                                                                                22
       23                                                                                23
       24                                                                                24
       25                                                                                25
                                                                            PIROZZI & HILLMAN
                                                                               212 213 5858
20-08949-rdd    Doc 103    Filed 02/08/21 Entered 02/08/21 10:41:21          Main Document
                                       Pg 76 17
                                             of 91                                               19
       1                   H. Zaks                      1                    H. Zaks
       2    Mosdos?                                     2   question, but just so the record is clear,
       3        A. No.                                  3   have
                                                               v you ever
                                                                       ever been an officer
                                                                                        f      of Mosdos?
                                                                                                  Mosdos?
       4        Q. Do you know who the present          4       A. Not that I can recall, I don't
       5    trustees of Mosdos are?                     5   believe so.
       6        A. Yes.                                 6       Q. Have ave you ever represented
       7        Q. Who how do you know that?            7   yourself to any government agency as being
       8        A. From my involvement I have           8   an officer of Mosdos?
       9    knowledge, I know.                          9       A. N  Not
                                                                        ot that I ccan
                                                                                    an recall.
       10       Q. Well, from where did you gain       10       Q. You said that you function sort
       11   that knowledge?                            11   of as your father's right hand man. Did
       12       A. From being involved.                12   you prepare a letter for your father to
       13       Q. And in what manner were you         13   send on behalf of Mosdos?
       14   involved?                                  14             MR. LAUCHHEIMER: Object to the
       15       A. In all matters. I'm not going       15       form.
       16   I'm not going to say "all matters." I've   16       A. I don't believe I said I was my
       17   been very involved in Mosdos.              17   father's right hand man. I think you added
       18       Q. For how long have you been          18   a word there. So I'm going to say you're
       19   involved in Mosdos?                        19   mischaracterizing my testimony.
       20       A. As long as I can remember.          20             MR. LANE: Let's can we go
       21       Q. Were you involved in Mosdos         21       back and read the if we can just go
       22   during the year 2018?                      22       back, I think it's three or four
       23       A. Yes.                                23       answers, where he used the phrase
       24       Q. What was the nature of your         24       "right hand man" was used by Mr. Zaks
       25   involvement?                               25       in response to a question.
                                                  18                                                 20
       1                   H. Zaks                      1                    H. Zaks
       2        A. The nature of my involvement is I    2             I just want to clarify exactly
       3    would call myself somewhat my father's      3       what you said.
       4    right hand.                                 4             MR. LEVINE: I don't believe the
       5        Q. Were you ever do you consider        5       word right hand "man" was used.
       6    yourself to be a member of Mosdos?          6             MR. BODDOOHI: "Man." He didn't
       7        A. No.                                  7       say "man." But he said right hand.
       8        Q. Have you ever been a member of       8   BY MR. LANE:
       9    Mosdos?                                     9       Q. Okay. So that's a clarification.
       10       A. No. And to the best of my           10             What did you mean by your
       11   knowledge...                               11   father's right hand?
       12       Q. Have you finished your answer?      12       A. Anything my father needed help
       13       A. Yes.                                13   with, I was there to assist.
       14       Q. I don't want to cut you off.        14       Q. Can you give us an example of
       15             Are you a director of Mosdos?    15   something that your father needed help with
       16       A. No.                                 16   with respect to Mosdos in 2018?
       17       Q. Have you ever been a director of    17       A. The term is everything my father
       18   Mosdos?                                    18   needed. Offhand, like that, I can't give
       19       A. Not that I can recall, I don't      19   you an example.
       20   believe so.                                20       Q. Did you ever assist your father
       21       Q. Are you an officer of Mosdos?       21   in preparing minutes of meetings?
       22       A. Not that I can recall.              22             MR. LAUCHHEIMER: Object to the
       23       Q. I asked you today                   23       form.
       24       A. Am I no   no.                       24       Q. Of Mosdos.
       25       Q. So I think you answered my second   25       A. Not that I can recall.
                                              PIROZZI & HILLMAN
                                                 212 213 5858
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 77 of 91




                               Exhibit M
20-08949-rdd    Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                      Pg 78 of 91




                                          MITCH REENE

                                       OCTOBER 28, 2019




               Digitally Recorded
               Transcribed By Nancy Doherty

                                 SANDY SAUNDERS REPORTING
                                  254 South Main Street
                                         2nd Floor
                                 New City, New York 10956
                                      (845) 634-7561
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 79 of 91
   1                            Mitch Greene – Oct 28, 2019                         2

   2                       START

   3                       MITCH GREENE:       — have you in contempt of

   4                court.     You could be — you’d [inaudible] lis

   5                pendens immediately.          It’s worthless.        It’s not

   6                worth the paper it’s written on, number one.                    And

   7                number two is it puts you in contempt of court,

   8                so you now look like a bad guy, okay?

   9                             Number two is nothing has happened and

  10                will happen without you and me being involved

  11                with Steve, okay?
                                    ?         You’re — I’m giving, look, if

  12                it does, I will be in court with you to — to make

  13                sure it gets done right.

  14                       RABBI MAYER ZAKS:        But — but —

  15                             GREENE:
                           MITCH GREENE
                                      E:       Right now, your brother has

  16                done absolutely        nothing concerning this debtor.

  17                Once I told you I will know the moment he gets a

  18                commitment letter, he’s sending it to me.                 I will

  19                make sure it goes to you.

  20                       RABBI MAYER ZAKS:        But — but I want to ask

  21                you —

  22                       MITCH GREENE:       [Inaudible] —

  23                       RABBI MAYER ZAKS:        — but — but — it’s —

  24                       MITCH GREENE:       [Inaudible] but no, you don’t

  25                understand [inaudible] —
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 80 of 91
   1                       Mitch Greene – Oct 28, 2019                        3

   2                       RABBI MAYER ZAKS:        But, Mitch, let me ask

   3                you a question.        I’m asking you a question.

   4                       MITCH GREENE:       No, you’re going to listen.

   5                You’re going to listen because you didn’t listen

   6                to me before.        Once you get a commitment it take

   7                — it will take two weeks minimum.               I got to get a

   8                certified order from the bankruptcy court.                  He’s

   9                not closing without my input.             Any lender’s going

  10                to want to know something from me.               So I will

  11                know, and you will be at the table.

  12                       RABBI MAYER ZAKS:        All right.       Okay, so

  13                listen to me one second.           Mitch, Mitch, let me

  14                ask you a question.

  15                       MITCH GREENE:       [Inaudible].

  16                       RABBI MAYER ZAKS:        I want to ask you a

  17                question.      Are you feeling better, first of all?

  18                Are you up and around already?

  19                       MITCH GREENE:       I’m — I’m — I’m up.         You —

  20                you — you know something, I feel better until you

  21                give me pain.

  22                       RABBI MAYER ZAKS:        Okay, listen to me.           I

  23                want to meet you face to face.              I need to meet

  24                you.    I’m telling you.         I need to meet you.

  25                       MITCH GREENE:       I — no, no.      You got to —
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 81 of 91
   1                      Mitch Greene – Oct 28, 2019                         4

   2                we’re going to — listen to me.              We’re going to —

   3                Steve is trying to engineer a meeting.                We’re

   4                going to sit down.         The answer is you got to get

   5                rid of the lis pendens.

   6                       RABBI MAYER ZAKS:        Okay.     Listen, but one —

   7                stop, Mitch, for a second.            I need to meet you

   8                before I do it.        For a second.        I — I’m telling

   9                you, they’re — one thing.            You’re a smart guy,

  10                no, but if I’ll show you black and white things,

  11                you will not be able — you’ll have to talk to me.

  12                I, certain things I kept back from you.                I don’t

  13                want to get you involved.            I’m telling you —

  14                       MITCH GREENE:       I don’t want — listen to me.

  15                I don’t want [inaudible] —

  16                       RABBI MAYER ZAKS:        But you’re dealing with

  17                criminal — I’m telling you, crazy people.

  18                       MITCH GREENE:       Rabbi.     Rabbi.     Right now

  19                there’s been no change.

  20                       RABBI MAYER ZAKS:        One second.       One second.

  21                Wait.

  22                       MITCH GREENE:       [Inaudible] —

  23                       RABBI MAYER ZAKS:        Let me stop you.        Shem

  24                Olam [ph] —

  25                       MITCH GREENE:       — [inaudible] —
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 82 of 91
   1                      Mitch Greene – Oct 28, 2019                          5

   2                       RABBI MAYER ZAKS:        One second.

   3                       MITCH GREENE:       — not for profit.

   4                       RABBI MAYER ZAKS:        One second.       Stop.

   5                       MITCH GREENE:       A not for profit is not owned

   6                by anybody.

   7                       RABBI MAYER ZAKS:        Stop.     Stop.    Stop.

   8                Stop.     He put the note on Shem Olam, right?                 He

   9                put the note on Shem Olam?

  10                       MITCH GREENE:       Okay —

  11                       RABBI MAYER ZAKS:        Okay?

  12                       MITCH GREENE:       [Inaudible] correct —

  13                       MALE SPEAKER:       I did.     I — I — I think it

  14                was transferred.         I think, yeah, I think the

  15                Rabbi showed me something that it was transferred

  16                to Shem Olav.

  17                       RABBI MAYER ZAKS:        I’ll give you the whole

  18                copy, what do you mean?

  19                       MALE SPEAKER:       [Inaudible].

  20                       RABBI MAYER ZAKS:        I don’t have to show you

  21                something.

  22                       MALE SPEAKER:       No, no, at that meeting, I

  23                think you showed me something that [inaudible].

  24                       RABBI MAYER ZAKS:        Yeah, it’s listed.         You

  25                can look it up yourself.            You don’t need me.          He
20-08949-rdd   Doc 103    Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                      Pg 83 of 91
   1                       Mitch Greene – Oct 28, 2019                         6

   2                put it — he put it onto Shem Olam.                Shem Olam is

   3                the owner, Chamoid Zaks.            You know how sick that

   4                is?     And my brother threatened me, Mitch.               I’m

   5                embarrassed to tell you.            I’m crying.       There are

   6                people in the industry who have the highest

   7                respect for you, Mitch.            They think you’re

   8                atsavig [ph].         They tell me there is the person —

   9                you could have a friend more in the world than

  10                Mitch Greene, you understand that?                These are

  11                people who are adversaries of yours, people who

  12                work with you, they love you.              And they told me,

  13                Rabbi, you’re blessed that you have a man like

  14                that.      The problem is the hillul ha-Shem Hashem,

  15                the disgrace of God’s name.             By me telling you

  16                what they’re up to is — is — I — I — I myself

  17                can’t even face it.

  18                        MITCH GREENE:       Rabbi, let me explain

  19                something.        Okay?

  20                        RABBI MAYER ZAKS:        Go ahead.

  21                        MITCH GREENE:       There’s a very important card

  22                you all have.         We have a card, but you know,

  23                that’s why you got to get rid of the lis pendens.

  24                We have the card here that if some — if

  25                [inaudible] has jurisdiction to go back to Drayn,
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 84 of 91
   1                      Mitch Greene – Oct 28, 2019                         7

   2                to unwind anything that happens that shouldn’t

   3                have happened without our input or [inaudible] —

   4                       RABBI MAYER ZAKS:                               h
                                                    So, can I ask you, Mitch

   5                —

   6                       M
                           MITCH GREENE:       — right now — right now,

   7                there is some range of points that have to

   8                happen, okay.        Your brother has promised to clear

   9                up the other property that he was going to — that

  10                was getting him paid, and I don’t even know

  11                what’s going on.         And that at the end of the day,

  12                when he said to [inaudible] he’s a witness, when

  13                the loan comes into place here, that the payback

  14                whatever has to be paid back —

  15                       MALE SPEAKER:       The [inaudible], right.

  16                       MITCH GREENE:       Whatever the amounts was,

  17                five three I believe came out, and [inaudible]

  18                assuming it comes through, and it hasn’t, at that

  19                stage and time, the owners — and it’s really not

  20                the owners, because the owners are not for

  21                profit, but you and — and your brother will be

  22                50/50 is a, you know, and at that stage in time

  23                all the creditors have been taken care of, the

  24                Rockland’s been taken care of.              There’s this just

  25                one obligation out there, and you’re good.                 You
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 85 of 91
   1                       Mitch Greene – Oct 28, 2019                        8

   2                are 50/50, and if you can’t go along together,

   3                you will see based on your prior agreement, they

   4                — he will sit down and he will — he will work out

   5                an amicable arrangement whereby you and him

   6                [inaudible] as brothers and equal and whatever,

   7                how you — I don’t know how you divide the pie.                  I

   8                — I don’t know if it’s possible or what happens,

   9                but he said you and him know how to do it.                 If

  10                not, he’ll — you remain 50/50.

  11                       RABBI MAYER ZAKS:        But once second.

  12                       MITCH GREENE:       Right now, what you’re doing

  13                is you’re — you’re basically —

  14                       RABBI MAYER ZAKS:        [Inaudible] —

  15                       MITCH GREENE:       — [inaudible] something that

  16                at the end of the day, I don’t know if we can —

  17                this way —

  18                       RABBI MAYER ZAKS:        Mitch, Mitch, Mitch.

  19                       MITCH GREENE:       — we can keep 50/50.

  20                       RABBI MAYER ZAKS:        Mitch, Mitch, Mitch.

  21                       MITCH GREENE:       The other way we’re going to

  22                —

  23                       RABBI MAYER ZAKS:        Mitch, Mitch.        I heard

  24                you.    I know what you’re saying.              I understand

  25                you.    I’m just telling you, hello, that one thing
20-08949-rdd   Doc 103    Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                      Pg 86 of 91
   1                       Mitch Greene – Oct 28, 2019                         9

   2                —

   3                        MITCH GREENE:       [Inaudible] —

   4                        RABBI MAYER ZAKS:        — one thing you have to

   5                understand.        Nothing is going to ever happen

   6                without me.        So if he’s taking —

   7                        MITCH GREENE:       I just [inaudible] —

   8                        RABBI MAYER ZAKS:        Wait, wait.       Listen —

   9                        MITCH GREENE:       — [inaudible] Rabbi, you

  10                never —

  11                        RABBI MAYER ZAKS:        — let me finish.

  12                        MITCH GREENE:       — let me —

  13                        RABBI MAYER ZAKS:        But — but, Mitch, you’re

  14                missing what I want to say.             Let me finish.

  15                        MITCH GREENE:       No, no [inaudible] —

  16                        RABBI MAYER ZAKS:        He is not clearing up —

  17                        MITCH GREENE:       — Steve and I are in

  18                agreement, you’re missing the point.                 What you’re

  19                doing is you’re — you’re basically having what

  20                they call a divine intervention.                 You’re

  21                intervening, and you’re going to blow up

  22                everything —

  23                        RABBI MAYER ZAKS:        No, no, no, no, no, no,

  24                no.

  25                        MITCH GREENE:       — [inaudible] everybody.
20-08949-rdd   Doc 103    Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                      Pg 87 of 91
   1                       Mitch Greene – Oct 28, 2019                           10

   2                        RABBI MAYER ZAKS:        Listen, please.

   3                        MITCH GREENE:       [Inaudible] —

   4                        RABBI MAYER ZAKS:        Mitch, please listen to

   5                me.     I need one thing.         You missed what I wanted

   6                to say.      I’m not — I can’t let — when I meet you,

   7                you’ll agree with me, him taking any financing

   8                now without me.         There should be no problem for

   9                him —

  10                        MITCH GREENE:       Now I’m [inaudible] —

  11                        RABBI MAYER ZAKS:        — to include me.

  12                        MITCH GREENE:       — [inaudible] have it, listen

  13                to me.      Steve, maybe you could — he did — he — he

  14                is just like a horse with blinders.                 He doesn’t

  15                see.     I got to tell you something.               You’re

  16                missing the point.

  17                        RABBI MAYER ZAKS:        But I — you’re not —

  18                        MITCH GREENE:       [Inaudible] —

  19                        RABBI MAYER ZAKS:        — but I’m telling you —

  20                        MITCH GREENE:       — [inaudible] quiet, just

  21                still.      Quiet.     Listen.

  22                        RABBI MAYER ZAKS:        Yeah.

  23                        MITCH GREENE:       Number one is I — I just said

  24                to you, this will be the 15th time we’ve had this

  25                conversation.                            osing on any
                                          There will be no closing    an
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 88 of 91
   1                      Mitch Greene – Oct 28, 2019                           11

   2                finance without
                                  t you
                                      u at the table.

   3                       RABBI MAYER ZAKS:        What does he care to

   4                include me now?

   5                       MITCH GREENE:       What does he — what?

   6                       RABBI MAYER ZAKS:        I want him to include me

   7                this minute before the commitment.

   8                       MITCH GREENE:       [Inaudible] you’re missing

   9                the point.       There’s — as I understand it right

  10                now, there’s nothing to include you in.
                                                         n.
                                                          .                He

  11                doesn’t have anything [inaudible] —

  12                       RABBI MAYER ZAKS:        But he has all the pape —

  13                       MITCH GREENE:       — [inaudible] —

  14                       RABBI MAYER ZAKS:        — I want to see — he

  15                should share with me the papers that he gave him,

  16                and he should sit down with me, and I want to see

  17                —

  18                       MITCH GREENE:       I will [inaudible] —

  19                       RABBI MAYER ZAKS:        — everything that he’s

  20                asking.

  21                       MITCH GREENE:       Listen to me.

  22                       RABBI MAYER ZAKS:        Got you.

  23                       MITCH GREENE:       I want — I’ve been pushing

  24                it, but [inaudible] not [inaudible].

  25                       RABBI MAYER ZAKS:        Oh.
20-08949-rdd   Doc 103    Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                      Pg 89 of 91
   1                       Mitch Greene – Oct 28, 2019                         12

   2                        MITCH GREENE:       I’ve been pushing.         I want to

   3                see a commitment.          He does — he promised me the

   4                moment the commitment comes in, he’s giving it to

   5                me.     I promised you once we have a — right now,

   6                we don’t even have a lender.              He doesn’t have a

   7                lender right now, so what I’m saying to you is —

   8                        RABBI MAYER ZAKS:        Okay.

   9                        MITCH GREENE:       — as soon as we get a —

  10                        RABBI MAYER ZAKS:        Mitch.

  11                        MITCH GREENE:       — commitment — a commitment.

  12                Once you have a commitment, that’s when we jump

  13                in for —

  14                        RABBI MAYER ZAKS:        Okay.     Mitch —

  15                        MITCH GREENE:       — a meeting, that’s when

  16                [inaudible] —

  17                        RABBI MAYER ZAKS:        — stop.     Stop.     Mitch.

  18                Two things.        I’m working on getting you a

  19                statement from the bank.            It’s not so easy.        He

  20                has the money.         That’s the first lie.

  21                        The second lie — he has the money.              Second

  22                of all, besides that he has the money, I’m going

  23                to — don’t say a word.            I’m going to get you the

  24                papers now from the commitment, and I’m going to

  25                show you how he structured the mortgage.                  I don’t
20-08949-rdd   Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                     Pg 90 of 91
   1                      Mitch Greene – Oct 28, 2019                         13

   2                mind.     I’m going to let him.          But it’s going to

   3                be with my signature too.            He —

   4                       MITCH GREENE:       How [inaudible] wait — and

   5                you know something, we’re all agreed he does not

   6                have the commitment.

   7                       RABBI MAYER ZAKS:        I want — I know, but I’m

   8                —

   9                       MITCH GREENE:       [Inaudible] —

  10                       RABBI MAYER ZAKS:        — going to show you that

  11                the applications to the bank, he cut me —

  12                       MITCH GREENE:       No, that’s [inaudible] —

  13                that’s a — I don’t want to see that.

  14                       END

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24
20-08949-rdd    Doc 103   Filed 02/08/21 Entered 02/08/21 10:41:21   Main Document
                                      Pg 91 of 91
   1                        Mitch Greene – Oct 28, 2019                        14


   2                                     CERTIFICATION
   3

   4           I,   Nancy     Doherty,       certify      that       the   foregoing

   5           transcript       was      prepared       using        the    required

   6           transcription equipment and is a true and accurate

   7           transcript of the recording.

   8

   9



  10
  11            Nancy Doherty
  12            SANDY SAUNDERS REPORTING

  13            254 South Main St., 2nd Floor

  14            New City, New York          10956

  15            Dated:     June 15, 2020

  16

  17

  18

  19

  20

  21

  22

  23
  24
  25
